EXAMINER'S AMENDMENT
Applicant’s amendments to the Claims filed March 21st, 2022 have been entered and accepted.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Alexander G. Vodovozov on April 4th, 2022.
The application has been amended as follows:
Claim 6:
6. (Previously presented) The device according to claim 1, wherein a control variable F**An is fed back to the force/torque controller REGn, in which the following applies: F**An = F*An + FG, wherein FG is a constant trim force for gravitational compensation of gravitational forces acting on the aerodynamic control surface and/or the drivetrain of the respective actuator An or wherein FG is an auto-trim function that is dependent on the POSAn and/or on a time t.

Claim 16:
16. (Previously presented) The method according to claim 10, wherein the method comprises feeding back a control variable F**An to the force/torque controller REGn, in which the following applies: F**An = F*An + FG, wherein FG is a constant trim force for gravitational compensation for gravitational forces acting on the aerodynamic control surface and/or the drivetrain of the respective actuator An or wherein FG is an auto-trim function, which is dependent on the POSAn and/or on a time t.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a device and a method for the open and closed control of n actuators of an aircraft comprising: a first interface to generate and make available predefinitions SVPilot for controlling the actuators An by a manual input of a pilot into an input means, and/or a second interface to generate and make available predefinitions SVAutoPilot for controlling the actuators An by an automatic flight controller of the aircraft; a unit to determine, for a respective actuator An, a reference variable FAn,setpoint and/or a time derivative ḞAn,setpoint thereof for controlling the respective actuator An based on the predefinitions SVPilot and/or SVAutoPilot, wherein the reference variable FAn,setpoint specifies a setpoint force or a setpoint torque; a sensor device S1n, for the respective actuator An, disposed on or in the respective actuator An or in a drivetrain of the respective actuator An, the sensor device S1n to determine a force/torque FAn generated by the respective actuator An; a sensor device S2n, for the respective actuator An, to determine a current position POSAn of the respective actuator An, the drivetrain of the respective actuator An, or an aerodynamic control surface assigned to the respective actuator An; and a force/torque controller REGn, for the respective actuator An, to control the respective actuator An based on the determined reference variable FAn,setpoint, and/or the determined time derivative ḞAn,setpoint, and a force/torque variable F*An received as feedback from a function F(POSAn), the function F(POSAn) based on the determined force/torque FAn generated by the respective actuator An as a reference variable and the determined current position POSAn of the respective actuator An, such that the current position POSAn is limited to an interval I1An:=[Min(POSAn), Max(POSAn)] defined by interval limits Min(POSAn), Max(POSAn), where: Min(POSAn) ≤ POSAn ≤ Max(POSAn), wherein the interval I1An lies within an interval I2An:=[Minmech(POSAn), Maxmech(POSAn)] defined by interval end values Minmech(POSAn), Maxmech(POSAn), wherein the interval end values Minmech(POSAn), Maxmech(POSAn) indicate respective positions at which movement of the respective actuator An or the aerodynamic control surface assigned to the respective actuator An is limited mechanically, wherein the function F(POSAn) is defined by the interval I1An, with an amount |F(POSAn)| of the function F(POSAn) not being negligible only in a range of the interval limits Min(POSAn), Max(POSAn), wherein the function F(POSAn) is selected such that the following applies: |F(Min(POSAn))| = |FAn,setpoint| and |F(Max(POSAn))| = |FAn,setpoint|, wherein the control variable F*An is fed back to the force/torque controller REGn to which the following applies: F*An = FAn – F(POSAn), and wherein the force/torque variable F*An allows the controller REGn to control the respective actuator An in the range of the interval limits Min(POSAn), Max(POSAn) so that the current position POSAn of the respective actuator An is maintained within the interval I1An.
Williams (US 5,593,109) in view of Li et al. (US 2016/0096616 A1), Knemeyer (US 3,528,633), Heppe (US 3,044,734), Whitener (US 4,725,020), Roglin et al. (US 5,150,864), Gold et al. (US 6,189,836), Holzhausen (US 8,489,257), Matsui (US 10,401,875), Pierre et al. (US 2014/0163783 A1), and Rossire (US 3,184,188) teaches a similar device as the claimed invention.
However, Williams (US 5,593,109) in view of Li et al. (US 2016/0096616 A1), Knemeyer (US 3,528,633), Heppe (US 3,044,734), Whitener (US 4,725,020), Roglin et al. (US 5,150,864), Gold et al. (US 6,189,836), Holzhausen (US 8,489,257), Matsui (US 10,401,875), Pierre et al. (US 20140163783 A1) and Rossire (US 3,184,188) lacks a force/torque controller REGn, for the respective actuator An, to control the respective actuator An based on the determined reference variable FAn,setpoint, and/or the determined time derivative ḞAn,setpoint, and a force/torque variable F*An received as feedback from a function F(POSAn), the function F(POSAn) based on the determined force/torque FAn generated by the respective actuator An as a reference variable and the determined current position POSAn of the respective actuator An, such that the current position POSAn is limited to an interval I1An:=[Min(POSAn), Max(POSAn)] defined by interval limits Min(POSAn), Max(POSAn), where: Min(POSAn) ≤ POSAn ≤ Max(POSAn), wherein the interval I1An lies within an interval I2An:=[Minmech(POSAn), Maxmech(POSAn)] defined by interval end values Minmech(POSAn), Maxmech(POSAn), wherein the interval end values Minmech(POSAn), Maxmech(POSAn) indicate respective positions at which movement of the respective actuator An or the aerodynamic control surface assigned to the respective actuator An is limited mechanically, wherein the function F(POSAn) is defined by the interval I1An, with an amount |F(POSAn)| of the function F(POSAn) not being negligible only in a range of the interval limits Min(POSAn), Max(POSAn), wherein the function F(POSAn) is selected such that the following applies: |F(Min(POSAn))| = |FAn,setpoint| and |F(Max(POSAn))| = |FAn,setpoint|, wherein the control variable F*An is fed back to the force/torque controller REGn to which the following applies: F*An = FAn – F(POSAn), and wherein the force/torque variable F*An allows the controller REGn to control the respective actuator An in the range of the interval limits Min(POSAn), Max(POSAn) so that the current position POSAn of the respective actuator An is maintained within the interval I1An.
Thus the prior art does not fairly teach these features as specifically required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647